Citation Nr: 1421015	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Evaluation of scar of the right armpit, residual of melanoma with metastasis to the lymph nodes, currently rated as 10 percent disabling.  

2. Evaluation of "scar of the right flank," residual of melanoma with metastasis to the lymph nodes, rated as non-compensable.  

3.  Evaluation of scars of the right upper outer and inner arm, residual of melanoma with metastasis to the lymph nodes, rated as non-compensable.  

4.  Entitlement to an effective date earlier than November 23, 2009, for the grant of service connection for scars of the right armpit, right flank, and right upper outer and inner arm.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on an appeal from an August 2010 rating decision issued by the Regional Office (RO) in Hartford, Connecticut.

A review of the Veteran's Virtual VA and VBMS electronic claims files reveals additional VA outpatient treatment records dated through June 2013.

The issues of entitlement to ratings for scars of the right armpit, right flank and right upper outer and inner arm, residual of melanoma with metastasis to the lymph nodes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November 23, 2009, the Veteran filed an original claim for compensation for melanoma with metastasis to the lymph nodes the right arm and right side; neither an informal nor a formal claim for benefits was received prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 23, 2009, for the award of service connection for scars of the right armpit, right flank, and right upper outer and inner arm are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of service connection for scars of the right armpit, right flank, and right upper outer and inner arm, as residual of melanoma with metastasis to the lymph nodes awarded in an August 2010 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for earlier effective date.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding evidence that is relevant to the claim being decided herein.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Law and Analysis

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran is seeking entitlement to an effective date earlier than November 23, 2009 for the grant of service connection for scars of the right armpit, right flank, and right upper outer and inner arm, residual of melanoma with metastasis to the lymph nodes.  He expressed disagreement with the effective date assigned but did not allege any specific error with the effective date assigned.  See Notice of Disagreement received December 2010.

To the extent that Veteran is not asserting that he filed an earlier formal or informal claim, prior to November 23, 2009; as noted above, the provisions of 38 U.S.C.A. § 5110(a) require that the effective date shall not be earlier than the date of receipt of application therefor.

The Veteran filed his original claim for compensation for melanoma with metastasis to the lymph nodes the right arm and right side on November 23, 2009.  See VA From 21-526 Veteran's Application for Compensation and/or Pension.  The record does not contain evidence of the Veteran having filed any claim prior to November 23, 2009.  Thus, the record is against the assignment of an effective date prior to November 23, 2009.

The Board has considered the effect of a liberalizing law or VA issue. 38 U.S.C.A. § 5110(g);38 C.F.R. § 3.114(a).  As pointed out by the Veteran, he was granted service connection for residuals of prostate cancer with radical prostatectomy effective from November 23, 2008-one year prior to the date of claim-on the basis of a liberalizing law or VA issue.   With respect to the current appeal, the Board notes that entitlement to service connection for scars was not based on a liberalizing VA law or issue, and an effective date is therefore not warranted on this basis, or on the basis of any other exception.

The Board acknowledges that the Veteran's was diagnosed with melanoma in 2007.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) (citing Brannon, 12 Vet. App. at 35).  Furthermore, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C.A. § 5110 which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Thus, what is material in this case is when the records show that the claim for compensation for melanoma with metastasis of the lymph nodes of the right arm and side was filed, despite the fact that the Veteran may have had melanoma at an earlier time point.  

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for compensation with VA if he seeks that benefit.  While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The Board has considered the Veteran's statements to the effect that he was refused VA "membership" for many years and that he has significant medical bills for his recurring melanoma.  The Board is sympathetic to the Veteran's arguments, but the Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As the preponderance of the evidence is against an earlier effective date for the grant of compensation for scars of the right armpit, right flank, and right upper outer and inner arm, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107.





ORDER

Entitlement to an effective date earlier than November 23, 2009, for the grant of compensation for scars of the right armpit, right flank, and right upper outer and inner arm is denied.



REMAND

The Board's review of the claims file reveals that additional development on the claim for increased initial rating for scars of the right armpit, right flank, and right upper outer and inner arm is warranted.

The electronic claims file reveals that the Veteran was granted service connection for scarring of the right anterior shoulder and right anterior shin in a May 2013 rating decision.  In conjunction with these claims, the Veteran was afforded a VA scar examination in May 2013.  A copy of this examination report is not associated with the paper or electronic claims file.  It is unclear as to whether the particular scars that are subject of the current appeal were addressed on this examination; however, given that the examination findings may be relevant to the claim for increased rating for scars of the right armpit, right flank, and right upper outer and inner arm, remand to obtain this outstanding record is warranted.

It also appears that there may be outstanding treatment records that should be obtained.  The May 2013 rating decision references a color photograph as well a treatment records from Yale Dermatology, and a list of miscellaneous treatment providers including Dr. L., Dr. W., and Dr. C.  While the Veteran recently submitted treatment records from Yale Dermatology dated in May 2013, additional records are outstanding.  While these matters are on remand, these and any other outstanding records pertaining to treatment for scarring of the right armpit, right flank, and right upper outer and inner arm, residual of melanoma with metastasis to the lymph nodes, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a copy of the May 2013 VA scars examination as well as any additional treatment record obtained and referenced in conjunction with the May 2013 rating decision awarding service connection for scars of the right anterior shoulder and right anterior shin.

2.  The AOJ should attempt to obtain any additional evidence pertinent to the claims for increased initial ratings for scars of the right armpit, right flank, and right upper outer and inner arm, to specifically include records from Yale Dermatology, and Dr. L., Dr. W., and Dr. C.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  The AOJ should compare the May 2012 rating decision with the December 2012 rating decision.  The term right flank (the subject of the SSOC) no longer appears.  The December 2012 rating decision is drafted as a grant of service connection for the "anxiallary" area rather than a modification of the term flank.  Regardless, the SSOC and that rating decision should match.  

4.  After completing any additional development deemed warranted, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


